Case 0:21-cv-60757-RKA Document 17 Entered on FLSD Docket 08/11/2021 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 21-cv-60757-ALTMAN/Hunt

  GEOVERA SPECIALTY INSURANCE
  COMPANY,

          Plaintiff,
  v.

  CHARLES WARD,

        Defendant.
  ________________________________/

                                                 ORDER

          The Plaintiff filed a Complaint [ECF No. 1], alleging that (1) the Defendant submitted a claim

  for loss under an insurance policy, (2) the parties disputed the amount of loss, (3) the Defendant

  demanded appraisal pursuant to the policy, (4) the Defendant selected an appraiser who had a financial

  stake in the outcome, and (5) the Defendant refused to select another appraiser, see generally id.

          The Defendant did not respond to the Complaint, and the Plaintiff filed a Motion for Default

  Judgment (the “Motion”) [ECF No. 14]. The Defendant did not file a response in opposition to the

  Motion. See generally Docket. The Court referred the Motion to United States Magistrate Judge Patrick

  M. Hunt, see [ECF No. 15], who issued a Report and Recommendation (the “R&R”) [ECF No. 16],

  in which he suggests that the Defendant, as a result of his default, has admitted that his appraiser is

  not impartial and that the Plaintiff is entitled to default judgment. He also warned the Plaintiffs as

  follows:

          Within fourteen (14) days after being served with a copy of this Report and
          Recommendation, any party may serve and file written objections to any of the above
          findings and recommendations as provided by the Local Rules for this district. 28
          U.S.C. § 636(b)(1); S.D. Fla. Mag. R. 4(b). The parties are hereby notified that a failure
          to timely object waives the right to challenge on appeal the District Court’s order based
          on unobjected-to factual and legal conclusions contained in this Report and
          Recommendation.
Case 0:21-cv-60757-RKA Document 17 Entered on FLSD Docket 08/11/2021 Page 2 of 3



  Id. at 5. Despite this warning, the Plaintiff has not timely objected to Magistrate Judge Hunt’s R&R.

  See generally Docket.

          When a magistrate judge’s “disposition” has been properly objected to, district courts must

  review that disposition de novo. FED. R. CIV. P. 72(b)(3). But when no party has timely objected, “the

  court need only satisfy itself that there is no clear error on the face of the record in order to accept

  the recommendation.” FED. R. CIV. P. 72 advisory committee’s notes (citation omitted). Although

  Rule 72 itself is silent on the standard of review, the Supreme Court has acknowledged that Congress’

  intent was to require de novo review only where objections have been properly filed—and not, as here,

  when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that

  Congress intended to require district court review of a magistrate [judge]’s factual or legal conclusions,

  under a de novo or any other standard, when neither party objects to those findings.”). In any event,

  the “[f]ailure to object to the magistrate [judge]’s factual findings after notice precludes a later attack

  on these findings.” Lewis v. Smith, 855 F.2d 736, 738 (11th Cir. 1988) (citing Nettles v. Wainwright, 677

  F.2d 404, 410 (5th Cir. 1982)).

          The Court has reviewed the R&R, the record, and the applicable law, and can find no clear

  error on the face of the R&R. Accordingly, the Court hereby ORDERS AND ADJUDGES as

  follows:

          1.      The R&R [ECF No. 16] is ACCEPTED and ADOPTED.

          2.      The Motion [ECF No. 14] is GRANTED. The Defendant is entitled to default

                  Judgment. The Court will enter final judgment pursuant to Rule 58 of the Federal

                  Rules of Civil Procedure in a separate order.

          3.      The Clerk of the Court shall CLOSE this case. All other deadlines are

                  TERMINATED, and all other pending motions are DENIED as moot.




                                                      2
Case 0:21-cv-60757-RKA Document 17 Entered on FLSD Docket 08/11/2021 Page 3 of 3



        DONE AND ORDERED in Fort Lauderdale, Florida this 11th day of August 2021.




                                                  _________________________________
                                                  ROY K. ALTMAN
                                                  UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                           3
